Citation Nr: 0005239	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for back pain.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to service connection for right knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and June 1995 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for carpal tunnel syndrome of the right wrist, and for right 
knee pain.  The RO also determined that new and material 
evidence had not been presented to reopen the appellant's 
previously denied claim for service connection for a low back 
condition.


REMAND

A preliminary review of the record discloses that this case 
must again be remanded to the RO to address a procedural 
concern.  In that regard, this matter was previously before 
the Board in July 1999, at which time, it was determined that 
a remand of this matter was warranted.  It was noted, at that 
time, that the record contained a pending request for a 
hearing before a traveling Member of the Board.  In this 
regard, the RO was requested to inquire of the appellant 
whether he continued to desire a hearing in this matter.

The record discloses that the RO, in correspondence dated in 
October 1999, requested that the appellant advise the RO of 
any such request for a Travel Board hearing in this case.  
The record further discloses that the appellant thereafter 
submitted VA Form 9, dated in October 1999, in which he 
checked the appropriate boxes to request a hearing at the 
local VA office before a traveling Member of the Board.  
While the Board regrets the further delay that another remand 
of this matter will cause, it recognizes that due process 
considerations require such action.  38 C.F.R. § 20.700 
(1999).  

The Board notes that at the time of the July 1999 remand, the 
appellant was incarcerated in the Texas Department of 
Corrections.  Notations contained in the claims folders 
indicated that the appellant expected to be paroled in 
October 1997.  However, the most recent correspondence 
received from the appellant, in August 1999, reflects that he 
continues to be confined at that facility.  The VA has a 
statutory obligation to the appellant in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In that 
regard, the Board notes that the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, this case is 
REMANDED for the following development:

The RO should ascertain whether the appellant 
remains incarcerated at the Texas Department 
of Corrections.  If so, the RO should inquire 
whether the appellant continues to desire a 
hearing.  If so, the RO should schedule the 
requested hearing, and notify the appellant 
of the same, providing as much as advance 
notice as possible.

The appellant is advised that it is his sole responsibility 
to make arrangements for his appearance on the scheduled 
hearing date.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995) (the Secretary is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility for attendance at a VA hospital for a psychiatric 
examination). 

Thereafter the case should be reviewed by the RO.  If the 
benefits sought on appeal are not granted, the case should 
then be returned to the Board, if in order, for further 
appellate consideration.

The purpose of this REMAND is to ensure due process of law.  
By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

